                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                     Norfolk        Division


UNITED STATES OF AMERICA


V.                                                                       Criminal No.

                                                                                    30"

CINDY FITCHETT,

                       Defendant.

              Video or Telephone Conferencing Order for Criminal Proceedings


         In accordance with Case No. 2:20mc7, Gen. Order 2020-09, this Court finds that the

Defendant, after consultation with counsel, has consented to the use of video or telephone

conferencing to conduct the preliminary criminal proceeding(s)to be held today, as authorized by

§ 15002(b)(1) of the CARES Act.            CARES Act, H.R. 748, 116th Congress (2020).          As

previously found in Case No. 2:20mc7, such preliminary criminal proceeding(s) fall(s) within the

class of proceedings that should not be materially delayed in light of the ongoing

COVID-19 pandemic. The Chief Judge authorized the use of video conferencing and telephone

for such proceedings by General Order entered March 30, 2020. S^ Case No. 2:20mc7; Gen.

Order 2020-09. The criminal proceeding(s)to be held on this date may be conducted by:

     ^    Video Teleconferencing
           Teleconferencing, because video teleconferencing is not reasonably available for the

following reason(s):

                 The Defendant is detained at a facility lacking video teleconferencing capability.

                 Other:
       It is so ORDERED.


                                                      Douglas E. Miller
                                                      2021.01.1314:59:12

                                         /s/ ^
                                 DOUGLAS E. MILLER,
                           UNITED STATES MAGISTRATE JUDGE
Norfolk, Virginia
January 13, 2021
